Citation Nr: 0120925	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected postoperative lateral meniscectomy with 
degenerative changes, left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected chronic lumbar strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1966.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied an 
increased evaluation in excess of 10 percent for degenerative 
changes, left knee, and which denied an evaluation in excess 
of 10 percent for a lumbar spine disability.  A notice of 
disagreement was received in June 1997, a statement of the 
case (SOC) was issued in July 1997, and a timely substantive 
appeal was submitted in August 1997.  Subsequently, by a 
rating decision issued in November 1997, the evaluation for 
service-connected chronic lumbar strain was increased to 20 
percent, effective in July 1996.  Although the veteran's 
evaluation for his lumbar disability has been increased from 
10 percent to 20 percent since he appealed the evaluation 
assigned for that disability, the assigned evaluation does 
not represent the maximum available benefit, and the issue of 
the appropriate evaluation for the lumbar disability remains 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran's service-connected post-operative lateral 
meniscectomy, left knee, with degenerative changes, is 
currently manifested by subjective complaints of the knee 
giving way occasionally, by crepitation, by limitation of 
motion and pain on motion, and by degenerative changes on 
radiologic examination, but is not manifested by ligament 
laxity or subluxation on objective examination.

3.  The veteran's service-connected chronic lumbar strain is 
currently manifested by moderate to severe limitation of 
motion due to pain, and radiologic evidence of degenerative 
disc disease, but is not manifested by any neurologic 
abnormality in the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, 10 percent 
evaluation for left knee degenerative joint disease, in 
addition to the current 10 percent evaluation for 
postoperative left lateral meniscectomy, are met, but not the 
criteria for any higher evaluation.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5259 (2000).

2.  The criteria for a 40 percent evaluation, but no higher 
evaluation, for chronic lumbar strain, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.  
Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran was 
notified of the enactment of the VCAA, and notified of the 
changes in the duties to claimants, and was offered the 
opportunity to submit or identify additional evidence, by a 
March 2001 supplemental SOC.

The Board is satisfied that all provisions of the VCAA have 
been met in this case, as the veteran has been afforded 
multiple VA examinations, has been offered the opportunity to 
identify any other clinical records or other evidence 
relevant to his claim, has provided testimony at a personal 
hearing conducted in October 1997, and has been notified of 
the criteria for establishing entitlement to a higher 
evaluation for each disability by a statement of the case 
(SOC) issued in June 1997, and has been provided additional 
information in supplemental SOCs dated in November 1997, 
December 1999, and March 2001.  

1.  Claim for increased evaluation, left knee disability

Historically, by a rating decision issued in November 1976, 
service connection was granted for post-operative lateral 
meniscectomy, left knee, with degenerative changes, based on 
service medical records reflecting that a meniscectomy was 
performed during the veteran's active service.  That 
disability was evaluated as 10 percent disabling.  That 
disability evaluation remained in effect unchanged, including 
when the veteran filed the July 1996 claim for an increased 
evaluation which underlies this appeal.

On VA examination conducted in October 1996, the veteran 
complained of an unstable left knee with stiffness and 
difficulty bending.  He reported dull pain in the left knee 
most of the time.  He walked with a lurching gait, leaning on 
his left side, using a cane.  There was a surgical scar on 
the left knee.  There was no effusion or swelling.  There was 
tenderness on palpation with crepitation.  Patellar 
compression disclosed tenderness.  Range of motion of the 
left knee was from 0 degrees of extension to 130 degrees of 
flexion with complaints of pain.  McMurray and drawer tests 
were negative.  Radiologic examination disclosed degenerative 
arthritis in the left knee.  The examiner concluded that the 
veteran had degenerative disease of both knees, with the left 
knee worse than the right.

By a statement submitted in August 1997, the veteran 
contended that he had pain in his left knee every day and was 
not able to drive because of pain in his left knee.  The 
veteran also stated that his gait had shifted because he had 
to favor the left knee.

At a personal hearing conducted in October 1997, the veteran 
testified that he was required to use a cane to get in and 
out of the car because sometimes his legs would give out and 
his knee would fail.  The veteran testified that he would 
fall going up stairs and that he had difficulty going up or 
down stairs.  He testified that his knee would give way, but 
did not lock, and that he had stiffness and pain in the left 
knee.  He also testified to his belief that the previous VA 
examination of his left knee was not adequate.

On VA examination conducted in November 1997, the veteran 
reported that his left knee was painful and had a tendency to 
give out.  He used a cane.  He was unable to drive for long 
periods, due to left knee pain and stiffness when he held the 
left knee in a flexed position.  The veteran walked 
guardedly, shuffling his feet, and kept his knees flexed.  
There was minimal swelling.  There was tenderness over the 
patella and a surgical scar on the lateral side of the left 
knee.  Range of motion was from 5 degrees of extension to 110 
degrees of flexion in the left knee.  The ligaments were 
stable and strong.  Radiologic examination disclosed moderate 
degenerative arthritis in the left knee.

On VA examination conducted in December 1997, the veteran 
complained of pain on palpation of the left knee.  There was 
minimal crepitation.  He resisted motion of the left knee and 
knee motion was "primarily" from zero to 45 degrees.

In an undated statement submitted in June 1999, the veteran's 
treating VA physician stated that the veteran's range of 
motion had decreased and his knee pain had increased.  He 
stated that x-rays showed severe arthritic changes.

VA outpatient treatment records dated in March 2000 reflect 
that the veteran was prescribed Darvocet for his knee pain.  
Medication was injected in the left knee.  May 2000 
outpatient treatment notes reflect that the injection 
improved the veteran's symptoms, although he still had pain 
on ambulation.  

By an SOC issued in July 1997, the veteran was informed that 
an evaluation in excess of 10 percent was not warranted 
unless there was evidence of moderate subluxation or lateral 
instability of the knee.  The RO also determined that the 
veteran's case did not present an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

As noted above, the veteran's service-connected left knee 
disability is presently assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5259, pertaining to removal of semilunar cartilage, 
symptomatic.  Under DC 5259, the only disability rating 
available is 10 percent.  Therefore, this diagnostic code 
does not provide the basis for assignment of a rating in 
excess of 10 percent.

However, when radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under DC 5257 or 
DC 5259 is also entitled either to a separate compensable 
evaluation under DC 5260 or DC 5261, if the arthritis is due 
to or part of the service-connected disability and results in 
compensable loss of motion.  

Under DC 5260, a 10 percent evaluation requires flexion in 
the leg limited to 45 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 10 percent 
evaluation under DC 5261 requires extension limited to 10 
degrees.  See 38 C.F.R. § 4.71, Plate II (showing that normal 
extension and flexion of the knee is from 0 to 140 degrees). 

In this case, the VA examinations reflect that the veteran's 
range of extension began at zero degrees in two of the three 
examinations; one examiner stated that extension was limited 
to 5 degrees.  The veteran's limitation of extension thus 
does not meet or approximate the criteria for compensable 
limitation of range of extension. 

The veteran's left knee flexion was described as varying from 
45 degrees, to 110 degrees, to 130 degrees, on the three 
examinations.  Although the findings of limitation of flexion 
of the left knee met the criteria for a compensable 
evaluation at the time of one of the examinations, the more 
recent examination disclosed improvement in the veteran's 
left knee flexion to a noncompensable level.  Thus, the 
preponderance of the evidence from the three examinations is 
against a compensable evaluation based on limitation of 
flexion.

The Board has also considered the additional evidence 
provided by VA outpatient treatment records, including 
records dated from January 1998 to September 2000.  March 
1999 and March 2000 outpatient treatment notes state that the 
veteran had full range of motion of the knees, and a May 2000 
clinical note indicated that there was "good" range of 
motion.  There is no evidence in these clinical records that 
the veteran has a compensable limitation of extension or 
flexion.

If the loss of motion due to arthritis is not compensable, 
the veteran may be entitled to a separate compensable 
evaluation under DC 5003 if the arthritis is conformed by 
radiologic examination and results in noncompensable 
limitation of motion with objective findings or indicators of 
pain.  VAOPGCPREC 9-98 (1998).   

In this case, the initial grant of service connection for the 
postoperative residuals of the left lateral meniscectomy, in 
June 1979, specifically included "with degenerative changes."  
Therefore, the veteran is entitled to a separate, 
compensable, 10 percent evaluation for arthritis of the left 
knee, under DC 5003, as his limitations of extension and 
flexion do not yet meet the criteria for compensable 
limitation of motion.  

The preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's symptomatic 
left lateral meniscectomy, as a 10 percent evaluation is the 
maximum schedular evaluation for that disability.  See 
Johnson (Brenda) v. Brown, 9 Vet. App. 7-10 (1997).  An 
evaluation in excess of 10 percent for arthritis is not 
warranted, as 10 percent is the maximum evaluation available 
under that diagnostic code, unless more than one major joint 
is involved.  The evidence is contrary to such a finding in 
this case, as service connection has been granted only for 
the veteran's left knee disability.  The reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise permit a 
more favorable resolution of the appeal, as the evidence as 
to whether there is a compensable limitation of extension or 
flexion or as to whether more than one joint is affected is 
not in equipoise. 

The veteran testified, at his October 1997 personal hearing, 
that his service-connected left knee disability made it 
difficult for him to work, as he was employed in a sales 
position, and was required to drive, which caused knee pain 
and stiffness, and he had difficulty driving for long periods 
and difficulty getting in an out of an automobile.   The RO 
determined that referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) was not 
warranted.  The Board notes that, although the veteran's left 
knee disability is clearly symptomatic, the evidence reflects 
that he does not have medical appointments related to that 
disability more frequently than every three months, on 
average, as reflected in the VA outpatient clinical records 
from January 1998 to February 2001.  The evidence supports 
the veteran's contention that his knee pain diminishes his 
industrial capability, but the evidence also reflects that he 
has nevertheless continued to work, apparently full-time.  
Although the evidence reflects that the veteran has been 
hospitalized during the pendency of this claim, that 
inpatient treatment was unrelated to the veteran's service-
connected knee disability.  

The Board finds that the RO's determination that the 
veteran's left knee disability does not present such an 
exceptional or unusual disability picture that application of 
the regular schedular standards is impractical is correct.  
The Board finds that the veteran's knee pain, occasional 
giving way, degenerative disease, and symptomatic 
manifestations of meniscectomy and degenerative disease are 
encompassed within the rating criteria under DC 5259 and DC 
5003.  The evidence does not warrant referral of the 
veteran's left knee disability for extraschedular 
consideration.  

2.  Claim for increased evaluation for lumbar spine 
disability

Historically, by a rating decision issued in July 1971, 
service connection was granted for lumbar strain, based on 
evidence of continuous complaints of lumbar pain in service, 
and that disability was evaluated as 10 percent disabling 
under DC 5295.  The veteran appealed that rating 
determination.  The assignment of a 10 percent evaluation was 
upheld a Board decision issued in February 1972.  By a rating 
decision issued in June 1979, the veteran's service-connected 
chronic lumbar strain was evaluated as 20 percent disabling, 
but that evaluation was later reduced to 10 percent; a 10 
percent evaluation remained in effect for lumbar disability 
when the veteran submitted the July 1996 claim underlying 
this appeal.

On VA examination conducted in October 1996, the veteran 
complained of lower back pain.  He reported that it was 
difficult for him to sit very long.  There was no radiation 
of pain into the legs.  On examination of the lumbosacral 
spine, there was no postural abnormality or any fixed 
deformity.  The musculature of the back had good muscle tone 
without spasm or atrophy.  There was tenderness on palpation 
in the lumbosacral area.  The veteran's range of motion 
included forward flexion to 65 degrees, backward extension to 
10 degrees, right and left lateral rotation to 20 degrees, 
and right and left lateral flexion 20 degrees.  There was no 
objective evidence of pain on motion.  There was no evidence 
of any neurologic deficiency in the lower extremities.  
Sensation was normal.  There was no atrophy.  Straight leg 
raising produced complaints of back pain at 75 degrees in the 
supine position, but the veteran was able to perform straight 
leg raising to 90 degrees without complaints while sitting.  
Radiologic examination of the lumbosacral spine disclosed 
degenerative disc disease.  

In an August 1997 statement, the veteran contended that he 
was unable to drive much because back pain made it difficult 
to get in and out of a car.

At a personal hearing conducted in October 1997, the veteran 
testified that, although he was taking Motrin, Darvon, and 
Darvocet, these medications did not really help his back 
pain.  He testified that he was unable to bend over to tie 
his shoes, so he either had to put his feet up on a chair to 
help him tie his shoes or he wore loafers.  He further stated 
that his back pain radiated down from his back to his knees, 
and that he was unable to sit for long periods, such as to 
drive, because he would get stiff from the waist down.  
Because he was employed in a sales position and needed to be 
traveling on a constant basis, this made it difficult to 
perform his job, as he was unable to drive for any long 
periods without getting out to stretch.  He had attempted to 
decrease his back pain by buying a new mattress, going to a 
masseuse and to a chiropractor, by using a whirlpool, by 
doing exercises prescribed by the VA physicians, and by 
taking medications.  Nothing was effective to relieve his 
back pain.  

On VA examination conducted in November 1997, the veteran 
walked guardedly, shuffling his feet.  There was no fixed 
deformity, scoliosis, or kyphosis of the spine.  The veteran 
complained of pain on palpation in the lumbar area.  Muscle 
tone was good, without spasm.  Forward flexion was to 45 
degrees with complaints of pain, backward extension was to 15 
degrees, also with complaints of pain.  Right and left 
lateral flexion were to 20 degrees and right and left lateral 
rotation was to 10 degrees.  The examiner stated that there 
was objective evidence of pain on motion.  Both lower 
extremities were negative for neurologic deficiency.  The 
veteran complained of back pain with straight leg raising to 
45 degrees.  Radiologic examination of the lumbosacral spine 
disclosed mild degenerative disc disease.  The examiner 
concluded that the veteran had mild degenerative disc disease 
of the lumbosacral spine with low back pain.

On VA examination conducted in December 1997, the veteran 
resisted forward flexion to 10 degrees with complaints of 
pain.  He resisted backward extension to 10 degrees and right 
and left lateral flexion to 5 degrees and right and left 
lateral rotation was zero degrees with complaints of pain.  
There was no neurologic deficiency in either lower extremity.  
Straight leg raising was resisted to 30 degrees with 
complaints of back pain.  While sitting, the veteran was able 
to perform straight leg raising to 75 degrees without 
complaints.

VA outpatient clinical records dated in November 1998 reflect 
that the veteran had tenderness along the lower thoracic 
spine and decreased flexion at the hips.  A May 2000 
treatment note reflects that the veteran complained of 
constant pelvic "nerve pain."  The examiner noted that the 
veteran was taking Naprosyn and methocarbamol as well as 
Darvocet and other medications, and noted that this was 
helping with the pain.  VA clinical records during this 
period reflect that the veteran was hospitalized for 
abdominal pain unrelated to his back pain, and the discharge 
summary of that hospitalization is devoid of any notation 
that the veteran was treated for back pain during the 
hospitalization.

The veteran's chronic lumbar strain has been evaluated under 
38 C.F.R. § 4.71a, DC 5295.  DC 5295 provides that a 20 
percent evaluation may be assigned for lumbosacral strain 
when there is muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilaterally, when standing.  A 
40 percent evaluation, the maximum schedular evaluation under 
DC 5295, requires severe lumbosacral strain, with marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board notes that DC 
5295 contemplates pain and includes arthritis, so that an 
increased evaluation in excess of 40 percent based on 
evidence of pain or degenerative joint disease is not 
warranted.  See VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 
(1997).

The evidence of record establishes that the veteran's 
service-connected back disability results in a guarded, 
shuffling gait, results in slower than normal motion, limits 
his ability to forward flex significantly, interferes with 
his ability to perform activities of daily living, and 
interferes with his ability to drive an automobile and to 
work.  The veteran has attempted several approaches to pain 
control, but none have been effective.  Moreover, the veteran 
had objective findings of pain on VA examinations, with the 
examiners stating that there was evidence of pain on motion.

The Board notes that the veteran meets some, although not 
all, criteria for a 40 percent evaluation under DC 5295, in 
that the veteran has, at least on the most recent 
examinations, marked limitation of forward bending.  There is 
also radiologic evidence of narrowing or irregularity of 
joint spaces, but there is no medical evidence of muscle 
spasm, and the veteran has not been tested for abnormal 
mobility on forced motion.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected lumbar spine disability warrants a 40 percent 
evaluation.  However, a 40 percent evaluation is the maximum 
schedular evaluation under DC 5295, so an evaluation in 
excess of 40 percent is not available under that diagnostic 
code.

The Board notes that DC 5295 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 40 
percent based on evidence of pain or degenerative joint 
disease is not warranted.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The Board must therefore consider whether the veteran is 
entitled to an evaluation in excess of 40 percent under any 
other diagnostic code.  The Board notes that only the 
diagnostic codes governing vertebral fracture, unfavorable or 
complete bony fixation of the spine, and intervertebral disc 
syndrome afford an evaluation in excess of 40 percent for a 
disability of the spine.  The maximum schedular evaluation 
for limitation of motion of the lumbar spine, evaluated under 
DC 5292, is a 40 percent evaluation, for severe limitation of 
motion.  While the veteran's most recent examination 
disclosed that the veteran had pain on motion beginning at 10 
degrees of flexion or extension and at 5 degrees of lateral 
flexion, so as to warrant a 40 percent evaluation under DC 
5292, that is the maximum schedular evaluation under that 
diagnostic code, and therefore, application of DC 5292 
instead of DC 5295 would not be more favorable to the 
veteran.  

Under DC 5293, severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2000).  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Id. 

In this case, the examiners have noted degenerative disc 
disease on radiologic examination, but have not assigned a 
medical diagnosis of intervertebral disc syndrome.  The 
examiners have specifically stated that there are no 
neurologic abnormalities in the lower extremities.  Thus, the 
preponderance of the evidence establishes that the veteran's 
symptoms do not meet or approximate the criteria for an 
evaluation in excess of 40 percent under DC 5293.

Because there is no evidence that the veteran has residuals 
of a fractured vertebra, complete bony fixation of the spine, 
or ankylosis of the cervical spine, DCs 5285, 5286, or 5287 
are not available to warrant an evaluation in excess of 40 
percent.  The Board is unable to find any other applicable 
diagnostic code which would be more favorable to the veteran 
than the currently-assigned diagnostic code, DC 5295.

By an SOC issued in July 1997, the veteran was advised that 
the evidence did not present and exceptional or unusual 
disability picture.  38 C.F.R. § 3.321(b).  Regulations 
governing veterans' benefits, at 38 C.F.R. § 3.321(b) (2000), 
provide that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  As may be seen from 
the evidence reported above, the record does not show either 
that the veteran's lumbar disability subjects him to frequent 
periods of hospitalization.  The evidence does reflect that 
the lumbar disability interferes with the veteran's 
employment, but not to an extent greater than that which is 
contemplated by the assigned rating, as the veteran's own 
statements reflect that he was employed, apparently full-
time, and remained so employed, throughout the pendency of 
this appeal, despite his back pain.  Thus, the Board agrees 
with the RO's determination that the preponderance of the 
evidence is against a finding that the schedular rating 
criteria are inadequate in this instance, so as to warrant 
referral for consideration of an extraschedular evaluation.

The preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent for the veteran's lumbar spine 
disability.  It follows that the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  The veteran may always advance a 
new claim for an increased rating should the severity of the 
disability increase in the future.  


ORDER

Entitlement to a separate, compensable, 10 percent evaluation 
for degenerative joint disease of the left knee is granted, 
but entitlement to an increased evaluation in excess of 10 
percent for service-connected left lateral meniscectomy is 
denied

An increased evaluation to 40 percent for chronic lumbar 
strain is granted, subject to laws and regulations governing 
the effective dates of monetary awards.




		
	BRUCE KANNEE  
	Member, Board of Veterans' Appeals



 

